Citation Nr: 0317230	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from June 
1969 to June 1972 and in the Navy from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California (CA), that denied the veteran's 
claims of entitlement to service connection for residuals of 
a right foot injury.  The veteran has perfected a timely 
appeal of this determination.

It is noted that the Board remanded this claim for additional 
development in a November 1999 decision and it subsequently 
was returned to the Board.

(The issue of entitlement to service connection for residuals 
of a right ankle injury will also be addressed as part of 
this remand).


REMAND

As a procedural matter, the Board notes that, in the 
currently appealed rating decision issued in May 1996, the RO 
denied, in pertinent part, the veteran's claim of entitlement 
to service connection for a right ankle injury (which the RO 
characterized as a right ankle sprain).  The veteran and his 
service representative were notified of this decision in June 
1996.  On a VA Form 9 received at the RO in August 1996, the 
veteran disagreed with this determination.  The Board notes 
that, under the laws administered by VA, it is permissible 
for a claimant to initiate an appeal by filing a timely 
notice of disagreement to contest the result of an initial 
review or determination by the agency of original 
jurisdiction.  38 U.S.C.A. § 7105 (West Supp. 2002) 
("...notice of disagreement shall be filed within one year 
from the date of mailing notice of the result of initial 
review or determination...."); see also 38 C.F.R. § 20.302 
(2002) ("...a claimant...must file a Notice of Disagreement with 
a determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him or her...").  Thus, in applying these 
legal criteria to the facts of this case, the veteran's 
August 1996 statement may be construed as a timely filed 
notice of disagreement with the denial of his service 
connection claim for a right ankle injury.  

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A.           § 7105, appellate review of the 
RO's May 1996 rating decision, and any subsequent rating 
decisions on that same matter (i.e., the denial of the 
veteran's service connection claim for a right ankle injury) 
was properly initiated, and the RO was then obligated to 
furnish him a Statement of the Case (SOC) with respect to 
this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2002).  
See also Hamilton v. Brown, 4 Vet. App. 528 (1993).  

Presently, as discussed above, the veteran's service 
connection claim for residuals of a right foot injury is in 
appellate status due to the timely filing of a notice of 
disagreement with the RO's May 1996 rating decision. 
Therefore, while the RO properly issued an August 1996 
Statement of the Case (SOC) that addressed this claim, the 
record indicates that an SOC has not been issued in reference 
to the veteran's service connection claim for a right ankle 
injury.  As such, on remand, the RO should issue a Statement 
of the Case on the veteran's claim of entitlement to service 
connection for a right ankle injury.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

The remanding of this issue (i.e., entitlement to service 
connection for a right ankle injury) must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1994).  The RO should return this 
issue to the Board only if the veteran perfects an appeal in 
full accordance with the provisions of 38 U.S.C.A. § 7105.

The Board also notes that, on a VA Form 9 received at the RO 
in August 1996, the veteran clearly indicated that he wanted 
a Travel Board hearing before a Board Member (now known as a 
Veterans Law Judge) at the RO.  To date, a Travel Board 
hearing has not been held on the veteran's claims.  In its 
November 1999 Remand, the Board directed the RO to contact 
the veteran and clarify whether he still wanted a personal 
hearing at the RO.  In December 2002, the RO issued a letter 
to the veteran and his service representative asking him if 
he still wanted a personal hearing.  However, this letter was 
insufficient for purposes of satisfying the veteran's request 
for a personal hearing because it did not state what action 
VA would take in the event that the veteran did not respond.  
In any event, the veteran still has an outstanding request 
for a Travel Board hearing, which he has not withdrawn in 
writing.  As such, on remand, the RO should schedule the 
veteran for a Travel Board hearing.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should issue a Statement of 
the Case with respect to the issue of 
entitlement to service connection for 
residuals of a right ankle injury.  The 
RO should return this issue to the Board 
only if the veteran files a timely 
substantive appeal.

2.  The RO should schedule the veteran 
for a personal hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals at the local VA regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


